


Exhibit 10.75

 

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of  February 20, 2013, is entered into by and between ANALYSTS INTERNATIONAL
CORPORATION, a Minnesota corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”).

 

RECITALS

 

Company and Wells Fargo are parties to that certain Credit and Security
Agreement dated as of September 30, 2009, as amended by a First Amendment to
Credit and Security Agreement dated as of February 23, 2011, as amended by a
Second Amendment to Credit and Security Agreement dated as of September 21,
2011, and as amended by a Third Amendment to Credit and Security Agreement dated
as of February 22, 2012 (as so amended, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals and in this Amendment
shall have the meanings ascribed to them in the Credit Agreement unless
otherwise specified herein.

 

Company has requested that certain amendments be made to the Credit Agreement,
which Wells Fargo is willing to make pursuant to the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                 Section 1.2(a)(ii) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

(ii)               the smaller of (A) 75%, or such lesser percentage as Wells
Fargo in its sole discretion may deem appropriate, of Eligible Unbilled Accounts
minus Subcontractor Payables related to Unbilled Accounts, or (B) $6,000,000;
less

 

(b)                                 Section 1.8(d) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

(d)                                 Line of Credit Termination and/or Reduction
Fees.   If (i) Wells Fargo terminates the Line of Credit or reduces the Maximum
Line Amount during a Default Period, or if (ii) Company terminates the Line of
Credit on a date prior to the Maturity Date, or if (iii) Company reduces the
Maximum Line Amount, then Company shall pay Wells Fargo as liquidated damages a
termination or reduction fee, as applicable, in an amount equal to a percentage
of the Maximum Line Amount or the reduction of the Maximum Line Amount, as the
case may be, calculated as follows: (A) one-quarter of one percent (0.25%) if
the termination or reduction occurs after September 30, 2012, but on or before
September 30, 2015; and (B) zero percent (0%) if the termination occurs after
September 30, 2015.

 

--------------------------------------------------------------------------------


 

(c)                                  Section 5.2(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

(b)                                 Minimum Trailing Twelve Months Earnings
Before Taxes.  Company shall achieve, during each twelve month period described
below, Earnings Before Taxes for the Consolidated Group of not less than the
amount set forth for each twelve month period:

 

Twelve Month
Period Ended

 

Minimum Earnings
Before Taxes

 

December 29, 2012

 

$

250,000

 

March 30, 2013

 

$

(100,000

)

June 29, 2013

 

$

(300,000

)

September 28, 2013

 

$

250,000

 

December 28, 2013

 

$

250,000

 

March 29, 2014

 

$

250,000

 

June 28, 2014

 

$

250,000

 

September 27, 2014

 

$

250,000

 

January 3, 2015

 

$

250,000

 

April 4, 2015

 

$

250,000

 

July 4, 2015

 

$

250,000

 

October 3, 2015

 

$

250,000

 

January 2, 2016

 

$

250,000

 

April 2, 2016

 

$

250,000

 

July 2, 2016

 

$

250,000

 

 

(d)                                 The definition of “Maturity Date” contained
in Exhibit A of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

“Maturity Date” means September 30, 2016.

 

2.                                      Exhibits.  Exhibit E of the Credit
Agreement is hereby replaced with Exhibit E to this Agreement.

 

3.                                      No Other Changes. Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

 

4.                                      Conditions Precedent.  This Amendment
shall be effective when Wells Fargo shall have received an executed original
hereof, together with each of the following, each in substance and form
acceptable to Wells Fargo in its sole discretion:

 

(a)                                 a Certificate of the Secretary of Company
certifying (i) as to the resolutions of the board of directors of Company
approving the execution and delivery of this Amendment, (ii) that attached
thereto are true, complete and correct copies of the Constituent Documents of
Company as in effect as of the date of this Amendment or that copies of the
Constituent Documents of the Company that have been previously delivered by
Company to Wells Fargo remain true and correct, and (iii) that the officers and
agents of Company who have been certified to Wells Fargo, pursuant to the
Certificate of Secretary of Borrower of Company’s secretary or assistant
secretary dated September 26, 2011 as being authorized to sign and to act on
behalf of Company continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of Company authorized to execute
and deliver this Amendment and all other documents, agreements and certificates
on behalf of Company; and

 

(b)                                 such other matters as Wells Fargo may
require.

 

5.                                      Representations and Warranties.  Company
hereby represents and warrants to Wells Fargo as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Company has all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder and under the
Credit Agreement as amended by this Amendment, and this Amendment, the Credit
Agreement as amended by this Amendment and all other agreements and instruments
have been duly executed and delivered by Company and constitute the legal, valid
and binding obligation of Company, enforceable in accordance with their
respective terms;

 

(b)                                 the execution, delivery and performance by
Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do
not:  (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Company, or the articles of incorporation or by-laws of Company; or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which Company is a
party or by which it or its properties may be bound or affected; and

 

(c)                                  all of the representations and warranties
contained in Article IV and Exhibit D of the Credit Agreement are correct on and
as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier
date.

 

6.                                      References.  All references in the
Credit Agreement to “this Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby; and any and all references in the Security
Documents to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended hereby.

 

7.                                      No Waiver.  The execution of this
Amendment and the acceptance of all other agreements and instruments related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or a waiver of any breach, default or event of
default under any Security Document or other document held by Wells Fargo,
whether or not known to Wells Fargo and whether or not existing on the date of
this Amendment.

 

8.                                      Release. Company hereby absolutely and
unconditionally releases and forever discharges Wells Fargo, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Company
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

 

9.                                      Costs and Expenses. Company hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Wells
Fargo on demand for all costs and expenses incurred by Wells Fargo in connection
with the Loan Documents, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, Company specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.  Company hereby agrees that Wells Fargo may, at any time or
from time to time in its sole discretion and without further authorization by
Company, make a loan to Company under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expense.

 

10.                               Miscellaneous. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument.

 

Signature page follows

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Lynn L. Blake

 

 

 

 

 

 

Name:

Lynn L. Blake

 

 

Title:

Chief Financial Officer

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Karen J. Chew

 

 

 

 

 

 

Name:

Karen J. Chew

 

 

Title:

Authorized Signatory

 

4

--------------------------------------------------------------------------------


Exhibit E to Fourth Amendment

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                                                                            
Wells Fargo Bank, National Association
Date:                                                                 
[                                      , 20        ]
Subject:                                                   Financial Statements

 

In accordance with our Credit and Security Agreement dated September 30, 2009
(as amended from time to time, the “Credit Agreement”), attached are the
financial statements of Analysts International Corporation (“Company”) dated
[                              , 20        ] (the “Reporting Date”) and the
year-to-date period then ended or the trailing twelve month period, as
applicable (the “Current Financials”).  All terms used in this certificate and
not otherwise defined herein have the meanings given in the Credit Agreement.

 

A.                                    Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP and fairly present Company’s financial condition as of the
Reporting Date.

 

B.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

D.                                    Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                    Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

5

--------------------------------------------------------------------------------


 

1.                                      Minimum Trailing Twelve Months Earnings
Before Taxes.  Pursuant to Section 5.2(b) of the Credit Agreement, Company’s
Earnings Before Taxes for the twelve month period ending on the Reporting Date,
was [$                          ], which o satisfies o does not satisfy the
requirement that such amount be not less than the applicable trailing twelve
month amount set forth in the table below (numbers appearing between
parentheticals are negative) on the Reporting Date:

 

Twelve Month
Period Ended

 

Minimum Earnings
Before Taxes

 

December 29, 2012

 

$

250,000

 

March 30, 2013

 

$

(100,000

)

June 29, 2013

 

$

(300,000

)

September 28, 2013

 

$

250,000

 

December 28, 2013

 

$

250,000

 

March 29, 2014

 

$

250,000

 

June 28, 2014

 

$

250,000

 

September 27, 2014

 

$

250,000

 

January 3, 2015

 

$

250,000

 

April 4, 2015

 

$

250,000

 

July 4, 2015

 

$

250,000

 

October 3, 2015

 

$

250,000

 

January 2, 2016

 

$

250,000

 

April 2, 2016

 

$

250,000

 

July 2, 2016

 

$

250,000

 

 

2.                                      Capital Expenditures.  Pursuant to
Section 5.2(c) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended [                              , 20      ], for Capital
Expenditures, [$                                      ] in the aggregate which
o satisfies o does not satisfy the requirement that such expenditures not
exceed, during any fiscal year, (i) $2,000,000 in the aggregate for the
Consolidated Group or (ii) more than $2,000,000 in any one transaction.

 

3.                                      Minimum Excess Borrowing Base
Availability.  Pursuant to Section 5.2(d) of the Credit Agreement, Company has
maintained an average minimum Excess Borrowing Base Availability of
[$                                          ]  during the calendar month, and
has o satisfied o  not satisfied the requirement that Company maintain a minimum
Excess Borrowing Base Availability of not less than $3,000,000 at all times.

 

4.                                      Salaries.  Company o is o is not in
compliance with Section 5.9 of the Credit Agreement, which requires that Company
not pay excessive or unreasonable salaries, bonuses, commissions, consultant
fees or other compensation.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

6

--------------------------------------------------------------------------------
